Citation Nr: 0817945	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  05-02 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.

2.  Entitlement to service connection for sleep disturbance, 
to include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1991 to March 
1995 in the Southwest Asia theater of operations.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Anchorage, 
Alaska.  

The veteran's sleep disorder claim is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A headache disorder was not noted at service entry, the 
veteran received treatment for headaches during service, 
headaches were noted at discharge, and the veteran's 
currently diagnosed headache disorder has not been 
disassociated from his in-service complaints.


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, a chronic headache disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002), 38 C.F.R. 
§§ 3.102, 3.303, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for a 
chronic headache disorder.  This represents a complete grant 
of the benefit sought on appeal.  Thus no discussion of VA's 
duty to notify and assist is necessary.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to establish "direct" service connection, there 
must be (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004); Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Because the veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection 
may also be established under 38 C.F.R. § 3.317.  Under that 
section, service connection may be warranted for a Persian 
Gulf veteran who exhibits objective indications of a 
qualifying chronic disability that became manifest during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than not later than 
December 31, 2011.  See 38 C.F.R. § 3.317(a)(1)).  

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities:  (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A 1117(d) warrants a 
presumption of service-connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay 
persons are competent to report objective signs of illness.  
Id.  To determine whether the undiagnosed illness is 
manifested to a degree of 10 percent or more the condition 
must be rated by analogy to a disease or injury in which the 
functions affected, anatomical location or symptomatology are 
similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. 
Nicholson, 19 Vet. App. 470 (2006).  

A medically unexplained chronic multi symptom illnesses is 
one defined by a cluster of signs or symptoms, and 
specifically includes chronic fatigue syndrome, fibromyalgia, 
and irritable bowel syndrome, as well as any other illness 
that the Secretary determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically unexplained 
chronic multi symptom illness.

A "medically unexplained chronic multi symptom illness" 
means a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multi symptom illness include, but are 
not limited to, the following:  (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; 
(5) joint pain; (6) neurologic signs or symptoms; 
(7) neuropsychological signs or symptoms; (8) signs or 
symptoms involving the respiratory system (upper or lower); 
(9) sleep disturbances; (10) gastrointestinal signs or 
symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).  

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

At service entry, no complaints or diagnosis of headaches 
were noted.  The service medical records show, however, that 
the veteran was treated for this condition, which he reported 
pre-existed service, and at separation, the condition was 
noted.  The lay and medical evidence shows that the condition 
has been chronic since time.  In October 1999, he was 
afforded a VA examination and the examiner diagnosed him as 
having recurrent tension headaches.

The Board finds that the veteran is both competent and 
credible to report having headaches since service.  In light 
of the foregoing, and resolving all reasonable doubt in his 
favor, the Board finds that service connection is warranted.  
In reaching this conclusion, the Board notes that because it 
finds his account to be credible, regardless of whether he 
may have had headaches prior to service, since the condition 
was not noted, and given the October 1999 VA examiner's 
assessment, the Board finds that the evidence is at least in 
equipoise and thus it can be found that his chronic headaches 
are related to service.  As service connection is being 
granted on a direct basis, an analysis of whether the 
provisions of 38 C.F.R. § 3.317 provide a basis for a grant 
of service connection is unnecessary.  


ORDER

Service connection for a chronic headache disorder is 
granted.

REMAND

Also before the Board is the veteran's sleep disorder claim.  
He was accorded a VA examination in September 1999.  The 
examination report, however, is not adequate for rating 
purposes as there is no indication that the examiner reviewed 
the claims folder and he did not opine as to the onset and 
etiology of the condition.  Thus, this issue must 
unfortunately be remanded.  See 38 C.F.R. § 3.159(c)(4) 
(2007).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the nature, extent, onset and 
etiology of any sleep problems.  All 
indicated studies should be performed, 
and all findings should be reported in 
detail.  The claims files should be 
made available to and reviewed by the 
examiner.  The examiner must opine 
whether the veteran has a chronic 
disability, and if so, state if the 
condition is attributable to a known 
clinical diagnosis.  A rationale for 
any opinion expressed must be provided.  

2.  Then, the RO should adjudicate the 
veteran's claim.  If the benefit sought 
on appeal is not granted, the RO should 
issue a supplemental statement of the 
case and provide the veteran and his 
representative an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


